DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-11, 15, 16 and 21 in the reply filed on 2/24/2021 is acknowledged. Because Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-14, 17-20 and 22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2021.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the Applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: the title “Brief Description of the Drawings” or “Brief Description of the Several View of the Drawing(s)” or similar title should be inserted before the brief figure descriptions on page 29 (although according to the preferred layout above, the entire section should be moved before the detailed description and examples and additional section headings should be inserted.)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is noted that although alternative expressions are permissive in the claims, they should be drafted in proper alternative format, i.e. “selected from A, B or C”, “one of A, B, and/or C", or in proper Markush claim format, i.e. “selected from the group consisting of A, B and C” (emphasis added), or in a similar alternative format such that there is no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A claim that recites “selected from the group comprising A, B, and C” (emphasis added) or “selected from the group composed of A, B, and C” (emphasis added) as in 
It is further noted that if a Markush group is so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention due to an inability to envision all of the members of the Markush group and/or if the alternatives defined by the Markush group do not share a “single structural similarity” or common use, then the Markush group renders the claim indefinite.  Thus, Claim 7 is further rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “silicone, an electrically conductive polymer, a lacquer, a polyaromatic, a thermoplastic, a resin, and a combination of at least two thereof” is improper because the alternatives defined by the Markush grouping do not share both a single structural 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 15, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mittal (US2011/0281070.)  Mittal discloses electrically conductive or semiconductive additives (e.g. micro/nanoparticles) dispersed and/or embedded into surfaces of by anticipating instant claim 4 (Figs. 14B-14L.)
With regards to instant claim 6, Mittal discloses that the electrically conductive additives may be metal particles such as silver, copper or gold, or carbon-based conductors such as carbon nanotubes (Paragraphs 0066-0067, Claim 17), with all of the examples utilizing silver nanowires (Examples), thereby anticipating instant claim 6.
With regards to instant claim 7, Mittal discloses that the host material may be a silicone polymer, an electrically conductive polymer, a polymer provide as a coating (e.g. “a lacquer”), a styrene polymer or aromatic polyamide (e.g. “polyaromatic”), a thermoplastic polymer, “a resin”, or blends or combinations thereof (Paragraph 0072.)
With regards to instant claim 8, given that unembedded region of the host material may be equated to the substrate given that the host material may be in the form of a substrate as noted above, the above polymers disclosed by Mittal for the host material read upon the broadly claimed “wherein the substrate comprises…a plastic, a plastic mixture” (Paragraph 0072), and/or Mittal also discloses that the substrate may composed of a thermoplastic polymer such as polyethylene, polypropylene, polycarbonate, polyethylene terephthalate, etc. (Paragraph 0091), thereby anticipating instant claim 8.
With regards to instant claims 9, 15, 16 and 21, as noted above, Mittal discloses the use of the surface-embedded structures for electrical components and/or in electrical devices thereby reading upon the broadly claimed invention as recited in instant claims 9, 15, 16 and 21.
With regards to instant claim 10, it is first noted that the recited “substrate” elements constitute intended end use of the composite and as broadly recited do not add any additional material or structural limitations to the composite to clearly differentiate the claimed composite from the teachings of Mittal.  Further, Mittal specifically discloses films such as for thin-film 
With regards to instant claim 11, it is noted that the broadly recited “composite” types constitute intended end use of the composite and as broadly recited do not add any additional material or structural limitations to the composite to clearly differentiate the claimed composite from the teachings of Mittal, particularly given that the composites and devices disclosed by Mittal are capable of such intended end use, e.g. a display, a sensor, or lighting device can be a “medical aid”, particularly during surgery.
Claims 1-4, 6-11, 15, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glatkowski (US2004/0071949.)  Glatkowski discloses a conformal coating that provides excellent shielding against electromagnetic interference (EMI), such as to protect various electronic devices or medical equipment, wherein the conformal coating comprises electrically conductive material such as carbon black, electrically conductive metal particles such as silver, and/or particularly carbon nanotubes (Paragraph 0016, as in instant claim 6) dispersed in a polymeric material or synthetic resin such as thermoplastic resins as disclosed in Paragraph 0050 (as in instant claim 7), or acrylics or silicone as in Paragraph 0051 (Entire document, particularly Abstract, Paragraphs 0004, 0008, 0016, 0019-0020, 0023, 0025, 0033, 0050-0051, and 0062.)  Glatkowski specifically discloses that a nanotube-containing layer may be coated on a substrate, directly or via a polymeric insulating layer (Paragraphs 0016-0018), wherein the substrate may be part of a device component selected from the group recited in claim 21 such as printed circuit boards, sensors, catheters, pacemakers, implants, and electrosurgical instruments (as in instant claims 9-11, 15, 16 and 21); and wherein the “nanotubes may be dispersed substantially homogeneously throughout the polymeric material but can also be present in .
Claims 1-11, 15, 16 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Al-Harthi (US2017/0206997.)  Al-Harthi discloses a nanocomposite film that may applied to an electronic device (Paragraphs 0003 and 0196) or medical equipment to provide electromagnetic shielding or protective properties (Paragraph 0200), or to another substrate material, typical glass or plastic (Paragraph 0195); wherein in a first aspect, the nanocomposite film comprises electrically conductive carbon nanotubes (as in instant claim 6) dispersed in a polymeric matrix and at least two surfaces have differing amounts of the carbon nanotubes and thus differing electrical resistivity values (Entire document, particularly Abstract;  by Al-Harthi anticipates the invention as broadly recited in instant claims 1-6.  
With regards to instant claim 7, Al-Harthi discloses that the polymeric matrix may be polyvinyl alcohol in one preferred embodiment (claim 4), but that in general, the polymer matrix may comprise polymers as disclosed in Paragraph 0050-0053, including thermoplastic polymers thereby anticipating instant claim 7.
With regards to instant claim 8, as noted above, Al-Harthi discloses that the substrate is typically glass or plastic (see also Paragraph 0127), and specifically discloses applying the nanocomposite film to plastics comprising sensitive electronic devices (Paragraph 0199), thereby anticipating instant claim 8.
With regards to instant claims 9-11, 15, 16 and 21, as noted above, Al-Harthi specifically discloses electrical components and/or devices as well as medical equipment to which the nanocomposite film may be applied in order to provide EM shielding and/or protection (see also Paragraphs 0132 and 0197-0200), thereby anticipating instant claims 9-11, 15, 16 and 21.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shavit (US2015/0073560) discloses a polymeric liner for medical joint implants comprising a body member and a friction reducing member made from a polymeric matrix containing a polymeric material and nanotube nanoparticles dispersed therein, such as fullerene or tungsten disulfide nanotube nanoparticles, wherein in general, the nanotube nanoparticles may be provided in a concentration gradient controlled by an electric or magnetic field, and the body member and friction reducing member may be conjoined by 3D printing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 18, 2021